Title: Charles Clay to Thomas Jefferson, 5 September 1810
From: Clay, Charles
To: Jefferson, Thomas


          
            Dear sir
            Sep. 5. 1810.—
          
           the boy brings you Som Seed of the late invented Hay Rye,—in its wild State it is generally found on a light rich Soil by the Sides of Rivers Creeks &c Yet from the Single experiment I have made, with it I apprehend it will thrive very well on any good Clover Soil.—this is the fourth year it has Stood Where you Saw it,—& has every year increased in quantity, being at first Sown Very thin, in the month of March,—but I am inclined to think the fall is the proper time for Seeding it, & then it would probably produce Seed the next Summer, which it does not when Sown in the Spring.—yours respectfully
          
            C. Clay
        